Citation Nr: 0922764	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-06 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right knee 
degenerative osteoarthritis, to include as secondary to 
service-connected left knee disorder.

2.  Entitlement to service connection for left hip advanced 
degenerative arthritis, to include as secondary to service-
connected left knee disorder.

3.  Entitlement to service connection for right hip advanced 
degenerative arthritis, to include as secondary to service-
connected left knee disorder.

4.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to service-connected left 
knee disorder.

5.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected left 
knee disorder.

6.  Entitlement to service connection for low back advanced 
degenerative arthritis, to include as secondary to service-
connected left knee disorder.


7.  Entitlement to service connection for depression, to 
include as secondary to service-connected left knee disorder.

8.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1946 to January 
1948, and from January 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2005 and August 2006 rating decisions by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

The issues of service connection for left and right hip 
advanced degenerative arthritis, to include as secondary to 
service-connected left knee disorder, are herein REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action is required.




FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that currently diagnosed 
right knee degenerative osteoarthritis was incurred in or 
aggravated by service; right knee degenerative osteoarthritis 
has not been related by competent evidence to the Veteran's 
service-connected left knee disorder, on either a causation 
or aggravation basis; and arthritis is not shown to have been 
manifested to a compensable degree within one year after 
separation from service. 

2.  The competent and probative medical evidence of record 
preponderates against a finding that a currently diagnosed 
left ankle disorder was incurred in or aggravated by service; 
a left ankle disorder has not been related by competent 
evidence to the Veteran's service-connected left knee 
disorder, on either a causation or aggravation basis; and 
arthritis is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that a currently diagnosed 
right ankle disorder was incurred in or aggravated by 
service; a right ankle disorder has not been related by 
competent evidence to the Veteran's service-connected left 
knee disorder, on either a causation or aggravation basis; 
and arthritis is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that currently diagnosed low 
back advanced degenerative arthritis was incurred in or 
aggravated by service; low back advanced degenerative 
arthritis has not been related by competent evidence to the 
Veteran's service-connected left knee disorder, on either a 
causation or aggravation basis; and arthritis is not shown to 
have been manifested to a compensable degree within one year 
after separation from service.


5.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
depression is related to the Veteran's active military 
service, and depression has not been related by competent 
evidence to the Veteran's service-connected left knee 
disorder, on either a causation or aggravation basis

6.  Medical findings show that the Veteran's left knee 
disorder is characterized by flexion to 100 degrees and 
extension to 0 degrees, with pain and stiffness on 
repetition.

CONCLUSIONS OF LAW

1.  Right knee degenerative osteoarthritis was not incurred 
in or aggravated by service and has not been shown to be due 
to, the result of, or aggravated by service-connected 
disability, nor may right knee degenerative osteoarthritis be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).  

2.  A left ankle disorder was not incurred in or aggravated 
by service and has not been shown to be due to, the result 
of, or aggravated by service-connected disability, nor may a 
left ankle disorder be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.  

3.  A right ankle disorder was not incurred in or aggravated 
by service and has not been shown to be due to, the result 
of, or aggravated by service-connected disability, nor may a 
right ankle disorder be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.  

4.  Low back advanced degenerative arthritis was not incurred 
in or aggravated by service and has not been shown to be due 
to, the result of, or aggravated by service-connected 
disability, nor may low back advanced degenerative arthritis 
be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.  

5.  Depression was not incurred in or aggravated by service 
and has not been shown to be due to, the result of, or 
aggravated by service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.304, 
3.310.

6.  The criteria for an evaluation in excess of 10 percent 
for a left knee disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321(b), 4.71a, (2008), Diagnostic Code (DC) 5259 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In March 2005 and June 2006 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2005 rating 
decision, February 2007 SOC, and December 2008 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the claimant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice, and the presumption of prejudicial error as to the 
first element of VCAA notice does not arise in this case.  
See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim for 
service connection and an increased rating is being denied, 
no effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran.  In May 2008, 
the RO sent the Veteran a letter regarding the additional 
notice requirements for an increased-compensation claim 
delineated by the Court in the Vazquez-Flores decision, 
supra.  We find that, even if this letter did not satisfy the 
additional requirements from the Vazquez-Flores decision, the 
notice errors did not affect the essential fairness of the 
adjudication because the letters, rating decision, and SOCs 
discussed above, together with the substantial development of 
the Veteran's claim before and after providing notice, 
rendered the notice and timing errors non-prejudicial.  In 
this regard, the Board notes that the Veteran was advised of 
his opportunities to submit additional evidence and was 
informed of the criteria of the diagnostic codes which have 
been used to evaluate his service-connected disorder and that 
he needed to submit evidence showing his service-connected 
disability had increased in severity.  

The RO did not afford the Veteran a VA examination for his 
depression on the basis that there is already sufficient 
medical evidence to decide the claim, and the Board agrees.  
In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that 
there is no competent evidence of current depression.  
Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran's treatment records from the VA Medical Center 
(VAMAC) in Roseburg indicate that he had left and right hip 
surgery in July 2007 and March 2008 at the VAMC in Portland, 
as discussed in more detail below.  The records from those 
surgeries at the VAMC in Portland have not been associated 
with the claims file.  Therefore, the duty to assist the 
Veteran in regard to his claim of service connection for left 
and right hip advanced degenerative arthritis has not been 
fulfilled because pertinent Federal records have not been 
obtained.  38 C.F.R. § 3.159(c)(2).  There is no indication 
from the treatment records or the Veteran's statements that 
there are records from the VAMC in Portland pertaining to the 
other issues in the present claim that have not been obtained 
and associated with the claims file.  

With the exception of the issues of service connection for 
left and right hip advanced degenerative arthritis, as 
discussed above, we find that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(d) (2008).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  71 
Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected 
that the intended effect of the amendment was to conform VA 
regulations to the Allen decision, the regulatory amendment 
effectively resulted in a change in the law.  In this regard, 
while the overall intention of the amendment to 38 C.F.R. § 
3.310(b) was to implement the Allen decision, the amended 38 
C.F.R. § 3.310(b) clearly institutes additional evidentiary 
requirements that must be satisfied before aggravation may be 
conceded and service connection granted.  In addressing the 
imposition of this new evidentiary requirement, the 
regulatory comments cite to 38 U.S.C. § 501 as the supporting 
authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  
The present case predates the regulatory change.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

III.  Factual Background

The Veteran's service treatment records do not show 
treatment, complaints, or diagnoses related to the right 
knee, hips, ankles, low back, or depression.

Private treatment records with C.S.P., M.D., show that in 
June 2005 the Veteran had a plain film lumbar myelogram that 
showed diffuse lumbar spondylosis, disk degeneration and 
facet arthritis.  There were focal disc bulges and spurring 
of a variable degree at all lumbar levels, most prominently 
at L2-3 and L3-4, and stenosis at L3-4.  A CT lumbar 
myelogram showed abnormal findings at several levels, 
creating the potential for symptoms.

R.G.F., M.D., a private neurosurgeon, wrote in June 2005 that 
he had treated the Veteran, who reported noting back pain six 
to eight months beforehand that eventually spread to his 
right hip, thigh and knee.  The Veteran had also noticed 
weakness in his right lower extremity.  Leaning over, 
lifting, pushing, pulling, and twisting exacerbated the pain, 
and he was walking in a bent over manner.  He said he felt 
stiff and sore in the morning, and had trouble falling asleep 
and staying asleep due to pain.  In addition, he could no 
longer play golf, swim, or go on walks because of the 
discomfort.  He had undergone epidural steroid injections and 
physical therapy without apparent improvement.  Dr. F 
reviewed MRI films of the Veteran's lumbosacral spine, and 
felt that they showed foraminal and far lateral nerve root 
encroachment at L2-3, 3-4, 4-5 and 5-1, greatest at L4-5, 
with potential for nerve root compromise at these levels.

On examination, the Veteran could perform a straight leg 
raise to 90 degrees with dorsiflexion creating back, buttock, 
and posterior thigh pain.  The Veteran reported decreased 
sensation over the L2 dermatome and the S1 dermatome in the 
right leg.  Deep tendon reflexes were absent without 
Jendrassik, and with Jendrassik they were bilaterally 
symmetrical at the knees and absent at the ankles.  Dr. F 
diagnosed the Veteran with diffuse degenerative disc disease 
on the right side per osteophytic intrusion and/or 
overgrowth.  An MRI of the lumbosacral axis showed multiple 
pathological findings, with the bony fragments and/or spurs 
within the foramina and/or lateral recesses at L4-5 being the 
most significant.

VA primary care treatment notes from August 2005 show that 
the Veteran complained of pain in his left low leg and his 
back.  The Veteran walked with a cane and it was noted that 
MRIs from private treatment showed a bulging disc.  The 
treating nurse practitioner felt that the Veteran would 
benefit from a walker and a wheelchair.  He was prescribed 
Vicodin and was to continue taking diclofenac.

At September 2005 follow up treatment with Dr. P, it was 
noted that the Veteran's studies showed no evidence of spinal 
cord compression at any level or anything inside the head 
suspicious of causing bilateral leg weakness bilaterally.  
Dr. P felt that the Veteran had a peripheral neuropathy 
overlying his right L5-S1 radiculopathy secondary to spur 
formation.

At October 2005 treatment with Dr. F, the Veteran continued 
to complain of pain, and they discussed surgical options.  In 
November 2005 the Veteran was seen at M.M.C., a private 
facility, for L5 radiculopathy with components of S1 
progression, right side.  He was diagnosed with severe 
osteoarthritis over the lower lumbar axis, right side 
greater, with nerve root compromise.  His symptoms had been 
increasing in frequency and severity.  A straight leg raising 
on the right side created pain the back, buttock, posterior 
thigh, and lateral-anterior aspect of the right calf and 
extending down into the dorsum of the right foot, with some 
pain in the posterior calf of the right side.  Straight leg 
raising on the left was negative.  Later in November 2005 the 
Veteran underwent back surgery.

In January 2006 the Veteran told Dr. F that he was doing 
better since he began physical therapy.  Dr. F noted that the 
Veteran had recently had surgery.  At January 2006 VA primary 
care it was noted that several pieces of bone had been 
removed from his low back, and that he was in significantly 
less pain.  The Veteran rated his chronic low back pain as a 
seven out of ten in intensity.

In June 2006 the Veteran had a VA examination.  It was noted 
that while in service in 1951 he had undergone surgery on his 
left knee.  After the surgery, the knee was functional with 
some aching, and the Veteran was able to perform active daily 
living and have an active lifestyle.  He reported a slow 
onset of back pain beginning in the 1950s and contended that 
it was related to his left knee.  He continued to have pain 
in his back, and indicated that his hips and back pain were 
the same.  He said that his right knee and ankles began to 
ache over a long period of time in the 1950s and 1960s and 
progressively worsened.  There had been no focal or regional 
trauma to any of these areas except for the left knee.  The 
Veteran described his pain as constant, mainly in the gluteal 
areas of the back.  Both knees ached, the left worse than the 
right, and the ankles were painful after a day's activity of 
grocery shopping.  He utilized nonsteroidals and occasional 
narcotics for chronic pain management.  He used a cane to 
ambulate but was not willing to use other ambulatory aids.

The examiner noted that the Veteran moved slowly and was 
flexed at the waist approximately 20 degrees.  He leaned 
heavily on his cane and had stiff and painful movements with 
every step.  It was observed that the Veteran had a 
noteworthy antalgic gait.  There was tenderness at the 
insertion of the gluteal maximus and medius along the iliac 
crest into the sacroiliac fossa.  In addition, there was pain 
on the right side of the paralumbar muscles up to T10 with 
tender trigger points and bands throughout the gluteal 
muscles.  The range of motion was flexion to 20 degrees, and 
he was unable to hyperextend the back beyond 15 degrees 
flexion.  Repetition of movement resulted in a loss of 5 
degrees of additional flexion with obvious grunting, groaning 
and facial expressions of pain and stiffness.  Lateral 
flexion was 10 degrees bilaterally, and repetition revealed 
pain and stiffness but no loss of angle.  The Veteran could 
rotate 10 degrees right and was unable to rotate past 0 
degrees left.  Repetition of the movement did not reveal 
further limitations.

Deep tendon reflexes were normal in the patella, somewhat 
diminished in the calcaneal tendons on the right and no 
response on the left.  Two-point discrimination, light touch, 
vibration and proprioception were within normal limits.  The 
Veteran's pulses were diminished.

The examiner noted that both knees were grossly deformed from 
age-related degeneration.  On palpation there was pain and 
tenderness.  Meniscus signs were moderately positive.  The 
range of motion was 100 degrees flexion and 0 degrees 
extension bilaterally.  Repetition revealed pain and 
stiffness but no loss of range of motion.

The Veteran's ankles had no significant laxity or gross 
external deformity of the palpatory examination, and there 
was some popping and crepitus.  The range of motion of the 
ankles was dorsiflexion of 20 degrees and plantar flexion of 
30 degrees.

X-rays showed severe degenerative disc disease in the lumbar 
spine and arthritic changes of both knees, more marked on the 
left.  The examiner diagnosed left knee traumatic arthritis, 
secondary to trauma and subsequent surgery.  The Veteran was 
also diagnosed with osteoarthritis of the right knee, and the 
examiner opined that it was impossible to determine the 
relationship or origin of this problem without resorting to 
mere speculation.  Finally, the examiner diagnosed him with 
advanced degenerative arthritis of the spine, most likely age 
related.  The examiner felt that it was impossible to 
determine whether this was related to the service-connected 
left knee disorder without reporting to mere speculation.

In April 2007 the Veteran a neurologic evaluation with Dr. P, 
at which he reported that the onset of his back pain had been 
in 1951 when he was doing some lifting.  The Veteran said 
that the pain extended down the back of the right leg to the 
back of the right calf, halfway between the knee and ankle.  
He reported that in addition to his surgery he had had three 
epidural injections and had never had physical therapy.  On 
examination he was unable to walk on his heels on either 
side; he had more trouble on the right than on the left.  He 
did not do well on his tiptoes, and managed to only a slight 
extent.  His tandem gait was unsteady, he swayed some on 
Romberg testing, and his posture was bent at the waist.  
Muscle strength appeared normal through the extremities 
except that the Veteran had some right sided hip flexion 
weakness and weakness distally in both lower extremities of a 
moderate degree, slightly more on the right, involving all 
muscles located distally.  The Veteran had vibratory 
sensation loss up to the knees.  Temperature sensation was 
diminished distally in both lower extremities, and the 
Veteran was inconsistent to pinprick sensation in the distal 
legs.

Dr. P diagnosed the Veteran with right L4-S1 secondary to 
spur formation, suspected that he had a L2-3 spur, and 
diagnosed him with bilateral leg weakness with uncertain toe 
signs, rule out thoracic cord, cervical cord and/or 
intracranial pathology superimposed.

VA treatment records show that the Veteran met with a social 
worker in February 2008 to discuss chronic low back pain and 
anxiety.  He was on a waiting list for a left hip 
replacement.  It was noted that he appeared to be in a great 
deal of pain and that he relied heavily on a walker.

IV.  Analysis

A.  Service Connection for Degenerative Osteoarthritis of the 
Right Knee,
Left and Right Ankle Disorders, Low Back Degenerative 
Arthritis,
and Depression

After a careful review of the evidence, the Board finds that 
the evidence is against the Veteran's claim of service 
connection for degenerative osteoarthritis of the right knee, 
left and right ankle disorders, low back degenerative 
arthritis, and depression.

The medical evidence of record discussed above shows that the 
Veteran has been diagnosed with degenerative osteoarthritis 
of the right knee, left and right ankle disorders, and low 
back degenerative arthritis.  However, there is no evidence 
of record connecting these disorders to his active service or 
showing that he was diagnosed with them within one year after 
service.  The June 2006 VA examiner diagnosed the Veteran 
with osteoarthritis of the right knee, and opined that it is 
impossible to determine the relationship or origin of this 
problem without resorting to mere speculation.  He also 
diagnosed advanced degenerative arthritis of the spine, 
noting that it is most likely related to age.  The examiner 
further opined that it is impossible to determine whether 
this is related to the service-connected left knee disorder 
without reporting to mere speculation.  Since the VA examiner 
could not relate the Veteran's degenerative osteoarthritis of 
the right knee and low back degenerative arthritis to his 
active service or to his service-connected left knee disorder 
without reporting to speculation, the Board cannot use his 
opinion to establish service connection on a direct or 
secondary basis.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).

The Board notes that there is no current diagnosis of a left 
or right ankle disorder.  The June 2006 VA examiner examined 
the Veteran's ankles and did not make a diagnosis related to 
them.  The treatment records do not contain a diagnosis 
related to his ankles.  To the extent that the Veteran 
complains of any ankle pain, pain itself is not a disability 
for VA purposes.  A symptom alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the complaints of ankle pain can be attributed, there 
is no basis to find an ankle disorder for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).  The medical evidence of record 
also does not show that the Veteran has been diagnosed with 
depression.  While a Board finding that the Veteran had the 
disability "at some point during the processing of his 
claim," can satisfy the service connection requirement for 
manifestation of current disability, in the present case 
there is no evidence showing that the Veteran has a left or 
right ankle disorder or depression since he filed his claim.  
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

The gap of over 50 years between the Veteran's military 
service and the first time he is shown by the documentary 
record to have been seen for his right knee, back, and ankles 
militates against a finding that he had degenerative 
osteoarthritis of the right knee, left and right ankle 
disorders, and low back degenerative arthritis since service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).

We recognize the sincerity of the arguments advanced by the 
Veteran that his degenerative osteoarthritis of the right 
knee, left and right ankle disorders, low back degenerative 
arthritis, and depression are service connected.  However, 
the resolution of issues involving medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  However, the claimed 
degenerative osteoarthritis of the right knee, left and right 
ankle disorders, low back degenerative arthritis, and 
depression require specialized training for a determination 
as to diagnosis and causation, and are therefore not 
susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for degenerative osteoarthritis of the 
right knee, left and right ankle disorders, low back 
degenerative arthritis, and depression, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Increased Rating for Left Knee Disorder

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

38 C.F.R. § 4.71a, Diagnostic Code 5256, provides ratings for 
ankylosis of the knee.  Favorable ankylosis of the knee, with 
angle in full extension, or in slight flexion between zero 
degrees and 10 degrees, is rated 30 percent disabling.  
Unfavorable ankylosis of the knee, in flexion between 10 
degrees and 20 degrees, is to be rated 40 percent disabling; 
unfavorable ankylosis of the knee, in flexion between 20 
degrees and 45 degrees, is rated 50 percent disabling; 
extremely unfavorable ankylosis, in flexion at an angle of 45 
degrees or more, is to be rated 60 percent disabling.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under DC 5003 and instability of a knee under DC 5257.  See 
VAOPGCPREC 23-97.  When X-ray findings of arthritis are 
present and a veteran's knee disability is rated under DC 
5257, the veteran would be entitled to a separate compensable 
rating under DC 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, and DC 5259 
provides a 10 percent rating for removal of semilunar 
cartilage that is symptomatic. 

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  See VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  See VAOPGCPREC 09-04 (separate ratings 
may be granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint). 

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on x-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on x-ray findings, above, will 
not be utilized in rating conditions listed under DCs 5013 to 
5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 




When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The Board finds that the record supports an evaluation of 10 
percent, and no greater, for the Veteran's left knee 
disorder.  His left knee is currently evaluated under 
Diagnostic Code 5259, and the highest evaluation available is 
10 percent.

In evaluating the Veteran's claim under DCs 5260 and 5261 the 
Board notes that, at his June 2006 VA examination, the range 
of motion of his left knee was 0 to 100 degrees.  Therefore, 
the Board finds that DCs 5260 and 5261 are not applicable in 
this case.

The Board has also considered the Veteran's service connected 
left knee disorder under DCs 5256, 5262, and 5263; however, 
he has never been shown to have ankylosis of the knees, 
impairment of the tibias and fibulas, or genu recurvatum.  
Therefore, DCs 5256, 5262, and 5263 are not applicable 
herein.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 
supra, we are required to consider the Veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate disability evaluation for a disability using 
the limitation-of-motion diagnostic codes.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston, 10 Vet. App. at 85.  
However, under Spurgeon, supra, the Board is not required to 
assign a separate rating for pain alone.

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the Veteran is entitled to a staged 
rating for his left knee disorder, as the Court indicated can 
be done in this type of case.  Based upon the record, we find 
that at no time in the claims period has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.  Therefore, a "staged" 
rating is not appropriate.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

Accordingly, the preponderance of the evidence is against the 
claim for an evaluation in excess of 10 percent for a left 
knee disorder.  Therefore, the benefit-of-the-doubt doctrine 
does not apply.  



ORDER

Service connection for degenerative osteoarthritis of the 
right knee is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for low back degenerative arthritis is 
denied.

Service connection for depression is denied. 

Entitlement to an evaluation in excess of 10 percent for a 
right knee disorder is denied.


REMAND

As discussed above, the Veterans Claims Assistance Act of 
2000 redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The law particularly required VA to 
obtain any relevant records held by any Federal department or 
agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3).

August 2007 VA treatment records from the VAMC in Roseburg 
indicate that the Veteran underwent a right total hip 
arthroplasty in July 2007 at the VAMC in Portland.  May 2008 
treatment notes from the VAMC in Roseburg indicate that the 
Veteran underwent a left total hip replacement at the VAMC in 
Portland in March 2008.  The records from the Veteran's 2007 
and 2008 surgeries at the VAMC in Portland have not been 
associated with the claims file.

In McClendon, supra, the Court reviewed the criteria for 
determining when an examination is required by applicable 
regulation and how the Board applies 38 C.F.R. § 3.159(c).  
The salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in-
service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  After obtaining the Veteran's records from the VAMC 
in Portland, the RO should schedule the Veteran for another 
VA examination if the new evidence warrants it under the 
McClendon precedent.

Accordingly, the case is REMANDED for the following action:

1.	Review the claims file and ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the law and 
pertinent Court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A and 
any other applicable legal precedent.

2.	Request the Veteran's treatment records 
from the VAMC in Portland.  Attempts to 
obtain these records should be in 
accordance with 38 U.S.C.A. § 5103A(b)(3) 
and implementing regulations.

3.	If the RO is able to obtain records that 
have not already been associated with the 
claims folder and the criteria to require 
a VA examination are met, the RO should 
arrange for the Veteran to undergo a VA 
examination.  If he is available, the 
examination should be conducted by the 
June 2006 examiner.  The claims file, to 
include a complete copy of this Remand, 
must be made available to the examiner, 
and the report of the examination should 
include discussion of the veteran's 
service treatment records, documented 
medical history, and contentions regarding 
his claimed left and right hip disorders.  

a.	All appropriate tests and studies 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner(s) prior to 
the completion of his or her report), 
and all clinical findings should be 
reported in detail.

b.	The examiner should specifically 
state whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that the 
Veteran's left and right hip advanced 
degenerative arthritis are causally 
or etiologically related to his 
active service, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 
percent probability), with the 
rationale for any such conclusion set 
out in the report.

c.	Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

4.	Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for 
left and right hip advanced degenerative 
arthritis.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with an 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


